            Case 4:18-cv-03197-SBA Document 71 Filed 02/05/20 Page 1 of 6




1    JEAN E. WILLIAMS
     Deputy Assistant Attorney General
2    Environment & Natural Resources Division
3    SETH M. BARSKY, Chief
     MEREDITH L. FLAX, Assistant Chief
4    ALISON C. FINNEGAN, Trial Attorney
     U.S. Department of Justice
5    Environment & Natural Resources Division
6    Wildlife & Marine Resources Section
     Ben Franklin Station, P.O. Box 7611
7    Washington, D.C. 20044-7611
     Tel: (202) 305-0500; Fax: (202) 305-0275
8
9    Attorneys for Defendants

10                         IN THE UNITED STATES DISTRICT COURT
11
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                        OAKLAND DIVISION
13
14
      CENTER FOR ENVIRONMENTAL                   )
15
      HEALTH, et al.,                            )
16                                               )
                    Plaintiffs,                  )
17                                               )
18                          v.                   )
                                                 )
                                                   CASE NO. 4:18-cv-03197-SBA
19    ANDREW WHEELER, in his official            )
      capacity as Administrator of the U.S.      )
20                                                 CONSENT MOTION TO ENTER
      Environmental Protection Agency, et al.,   )
                                                   STIPULATED PROTECTIVE ORDER
21                                               )
                    Defendants,                  )
22                                               )
      and                                        )
23                                               )
24    CROPLIFE AMERICA,                          )
                                                 )
25                  Intervenor-Defendant.        )
                                                 )
26                                               )
27
28


                                                  1
           Case 4:18-cv-03197-SBA Document 71 Filed 02/05/20 Page 2 of 6




1           Defendants Andrew Wheeler, in his official capacity as Administrator of the U.S.
2    Environmental Protection Agency (“EPA”), the EPA, the U.S. Fish and Wildlife Service
3    (“FWS”), and David Bernhardt, in his official capacity as Secretary of the Department of Interior
4    (“Federal Defendants”), by and through their undersigned counsel, respectfully request the entry
5    of a protective order governing the production, use, and submission of certain confidential and
6    otherwise restricted information contained in the administrative records for above-captioned
7    litigation. Plaintiffs and Defendant-Intervenor consent to this motion. In further support of this
8    motion, Federal Defendants state:
9           1.      This case alleges that FWS and EPA have failed to comply with the Endangered
10   Species Act (“ESA”), 16 U.S.C. §1531 et seq., with respect to the ESA Section 7 consultation on
11   the registration or reregistration actions under the Federal Insecticide, Fungicide and Rodenticide
12   Act (“FIFRA”), 7 U.S.C. § 136 et seq., of 21 pesticide products containing the active ingredient
13   malathion. Plaintiffs also allege that, pursuant to Section 706(1) of the Administrative Procedure
14   Act, FWS and EPA have unlawfully withheld or unreasonably delayed completion of the
15   ongoing ESA Section 7 consultation concerning malathion.
16          2.      On January 24, 2020, Federal Defendants filed and served their certified indices
17   for the administrative records in this case. ECF 70.
18          3.      The certified indices to the administrative records indicated that the administrative
19   records may contain confidential business information (including trade secrets and proprietary
20   information) and other sensitive material submitted by registrants and applicants to EPA that are
21   subject to various confidentiality and release restrictions. Specifically, FIFRA Section 10(b)
22   imposes, among other things, strict limitations on EPA’s disclosure of information submitted by
23   registrants and applicants, as well as EPA reviews, studies, and other documents to the extent
24   that they contain or can be used to ascertain confidential business information from that
25   submitted information. See 7 U.S.C. § 136h(b). Records such as information submitted by
26   registrants and applicants may contain confidential business information. FWS’s certified index
27   also indicated that it contains documents that may have confidential business information
28


                                                      2
           Case 4:18-cv-03197-SBA Document 71 Filed 02/05/20 Page 3 of 6




1    received from applicants and trade associations, or associated with governmental conference call
2    line information.
3           4.      Record materials that may qualify as confidential business information cannot be
4    disclosed to the parties in these actions without permission from the registrant or applicant that
5    submitted the information, a determination that the information does not qualify as confidential
6    business information, or an appropriate protective order from the Court. See 7 U.S.C. § 136h; 40
7    C.F.R. §§ 2.204(c)(1), (c)(2)(i); 2.307. 1 Even where information is not expressly claimed as
8    confidential by the registrant or applicant, EPA may have an obligation to contact the affected
9    company and verify whether it asserts a confidentiality claim in situations where the company
10   might be expected to assert a claim. See 40 C.F.R. § 2.204(c)(2).
11          5.      In addition to restrictions on confidential business information, FIFRA Section
12   10(g) contains separate limitations on EPA’s ability to release scientific data submitted by
13   registrants and applicants that are part of the administrative records in this case. 7 U.S.C. §
14   136h(g)(1). Specifically, without the submitter’s consent, EPA cannot disclose such scientific
15   data to the parties in these actions unless they each affirm that they are not a foreign or
16   multinational pesticide producer or distributor and do not seek access to the data for purposes of
17   providing it, or negligently causing it to be delivered, to a foreign or multinational pesticide
18   producer or distributor. Id. Additionally, Plaintiffs, although presumably able to sign a Section
19   10(g) affirmation, would still be required to affirm, among other things, that they “will not
20   purposefully deliver the information (or negligently cause it to be delivered) to any [foreign or
21   multinational pesticide producer or distributor] or to any of its employees or agents”—essentially
22   prohibiting Plaintiffs from releasing the information in a public court filing. See Affirmation of
23   Non-Multinational Status, https://www.epa.gov/foia/affirmation-non-multinational-status; see
24   also 7 U.S.C. § 136h(g)(1).
25
26
27
     1
        There are narrow authorities under FIFRA that allow for disclosure of confidential business
28
     information to the public, but they do not apply here. See, e.g., 7 U.S.C. §§ 136h(b), (d)(2).


                                                       3
           Case 4:18-cv-03197-SBA Document 71 Filed 02/05/20 Page 4 of 6




1           6.      Moreover, FIFRA Section 10(f) imposes civil and criminal penalties on any
2    federal employee who willfully discloses material protected by FIFRA Section 10(b) to any
3    person not entitled to receive it. See 7 U.S.C. § 136h(f) (providing for fine up to $10,000, one-
4    year imprisonment, or both).
5           7.      Absent a protective order, EPA would have to engage in a lengthy and exhaustive
6    effort to review, specifically identify, and confirm the confidentiality of each item of non-
7    releasable information contained in each of the administrative records and then attempt to obtain
8    the submitters’ consent to release that information, as required by statute and EPA regulations.
9    This would unnecessarily and significantly delay the resolution of the above-captioned case.
10          8.      To avoid such a delay, and for good cause, Federal Defendants request that the
11   Court enter a protective order providing that, among other things, when Federal Defendants
12   determine that record documents may be subject to release restrictions, those documents would
13   only be produced to the parties under explicit conditions, limiting who may access restricted
14   material, and requiring that the parties use restricted material only for purposes of the above-
15   captioned case and maintain the strict confidentiality of such material. The proposed protective
16   order also would require the parties to file with the Court under seal any brief, pleading, or other
17   material that contains or discloses restricted information, pursuant to Local Rule 79-5. These and
18   other equally pertinent proposed terms are set forth in the attached proposed protective order
19   governing confidentiality, the terms of which reflect the parties’ negotiation and agreement.
20          9.      Granting this request will not unreasonably delay these proceedings or prejudice
21   any party. Rather, it will expedite the production of the administrative records in the above-
22   captioned case. As set forth in Federal Defendants’ Notice of Filing Certified Indices to
23   Administrative Records (ECF 70), Federal Defendants intend to provide the documents that
24   comprise their administrative records to the parties within 10 business days of entry of the
25   protective order, a time period that will account for the requirements in 40 C.F.R. § 2.209(d) that
26   EPA notify the registrants of malathion products that information claimed as confidential or
27   determined to be confidential is being released under a protective order. ECF 70 at 2.
28


                                                      4
           Case 4:18-cv-03197-SBA Document 71 Filed 02/05/20 Page 5 of 6




1           WHEREFORE, Federal Defendants respectfully request that the Court grant this consent
2    motion and issue a protective order containing all of the provisions as provided in the attached
3    proposed protective order governing confidentiality.
4    Dated: February 5, 2020                          Respectfully submitted,
5                                                     JEAN E. WILLIAMS,
                                                      Deputy Assistant Attorney General
6                                                     Environment & Natural Resources Division
7                                                     SETH M. BARSKY, Chief
                                                      MEREDITH L. FLAX, Assistant Chief
8
                                                      /s/ Alison C. Finnegan
9                                                     ALISON C. FINNEGAN, Trial Attorney
10                                                    U.S. Department of Justice
                                                      Environment & Natural Resources Division
11                                                    Wildlife & Marine Resources Section
                                                      Ben Franklin Station
12
                                                      P.O. Box 7611
13                                                    Washington, DC 20044-7611
                                                      Tel: (202) 305-0500 Fax: (202) 305-0275
14                                                    Counsel for Federal Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     5
           Case 4:18-cv-03197-SBA Document 71 Filed 02/05/20 Page 6 of 6




1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on February 5, 2020, I electronically filed the foregoing with the
3    Clerk of the Court via the CM/ECF system, which will send notification of such to the attorneys
4    of record.
5                                                 /s/ Alison C. Finnegan
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      1
